Exhibit 10.1

M&F Worldwide Corp.
2005 Long Term Incentive Plan

ARTICLE 1.    ESTABLISHMENT AND PURPOSE

[spacer.gif] [spacer.gif] 1.1  Establishment.    The M&F Worldwide Corp. 2005
Long Term Incentive Plan is established effective as of December 15, 2005,
subject to approval by the Company's shareholders. Awards may be made under the
Plan prior to shareholder approval of the Plan so long as such Awards are
subject to such shareholder approval. Awards may be made under the Plan until
December 31, 2010, unless the Plan is terminated earlier by the Board. Subject
to other applicable provisions of the Plan, all Awards made under the Plan prior
to such termination of the Plan shall remain in effect until such Awards have
been satisfied or terminated in accordance with the Plan and the terms of such
Awards.

[spacer.gif] [spacer.gif] 1.2  Purpose.    The purpose of the Plan is to foster
and promote the long-term financial success of the Company and increase
shareholder value by: (a) strengthening the Company's capability to develop and
maintain a management team; (b) motivating superior performance by means of
long-term performance related incentives linked to business performance of the
Company or an Affiliate; (c) attracting and retaining qualified personnel by
providing incentive compensation opportunities competitive with other similar
companies; and (d) enabling officers and other key employees to participate in
the long-term growth and financial success of the Company or an Affiliate.

ARTICLE 2.    DEFINITIONS

The following Sections of this Article provide terms used in this Plan, and
whenever used herein in a capitalized form, the terms shall be deemed to have
the meanings set forth in this Article. In addition, certain other terms used in
the Plan but not specifically defined in this Article have the definitions given
to them in the first place in which they are used.

[spacer.gif] [spacer.gif] 2.1  "Affiliate" means any corporation, partnership,
limited liability company, association, joint-stock company, trust,
unincorporated association or other entity (other than the Company) that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the Company, including the
subsidiaries of the Company and other entities controlled by such subsidiaries.

[spacer.gif] [spacer.gif] 2.2  "Award" means a grant under the Plan, based upon
criteria specified by the Committee. Awards shall be subject to the terms and
conditions of the Plan and shall be evidenced by an Award Agreement containing
such additional terms and conditions as the Committee shall deem desirable.

[spacer.gif] [spacer.gif] 2.3  "Award Agreement" means any agreement, letter or
other instrument by which an Award is granted to a Participant.

[spacer.gif] [spacer.gif] 2.4  "Award Cycle" means any period designated in an
Award Agreement as an "Award Cycle."

[spacer.gif] [spacer.gif] 2.5  "Award Term" means the period designated in an
Award Agreement as the "Award Term."

[spacer.gif] [spacer.gif] 2.6  "Board" means the Board of Directors of the
Company.

[spacer.gif] [spacer.gif] 2.7  "Cause" means the Company or an Affiliate having
"Cause" to terminate a Participant's employment, as defined in any existing
employment agreement between a Participant and the Company or an Affiliate, or,
in the absence of such an employment agreement, one or more of the following:
(i) continued neglect by the Participant of the Participant's duties to the
Company or any Affiliate, (ii) conviction of the Participant of any felony or
any lesser crime or offense involving the property of the Company or any
Affiliates, (iii) willful misconduct by the Participant in connection with the
performance of any material portion of the Participant's duties to the Company
or any


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   Affiliate, (iv) commission of any act of fraud,
personal dishonesty, disloyalty or defalcation, or usurpation of an opportunity
of the Company or any Affiliate, (v) any act that has a material adverse effect
upon the reputation of and/or the public confidence in the Company or any
Affiliate, (vi) failure to perform the duties of the Participant's position with
the Company or any Affiliate in a timely and professional manner, or (vii)
failure to comply with a reasonable order, policy or rule that constitutes
material insubordination.

[spacer.gif] [spacer.gif] 2.8  "Code" means the Internal Revenue Code of 1986,
as amended, or any successor thereto.

[spacer.gif] [spacer.gif] 2.9  "Committee" means the Compensation Committee of
the Board or other committee authorized by the Board to administer the Plan.

[spacer.gif] [spacer.gif] 2.10  "Company" means M&F Worldwide Corp., a Delaware
corporation, and includes any successor or assignee corporation or corporations
into which the Company may be merged, changed or consolidated, any corporation
for whose securities the securities of the Company shall be exchanged, and any
assignee of or successor to substantially all of the assets of the Company.

[spacer.gif] [spacer.gif] 2.11  "Disability" means "Disability" as defined in
any existing employment agreement between a Participant and the Company or an
Affiliate, or, in the absence of such an employment agreement, a mental or
physical illness that entitles the Participant to receive benefits under the
long-term disability plan of the Company, or if there is no such plan or the
Participant is not covered by such a plan or the Participant is not an employee
of the Company, a mental or physical illness that renders a Participant totally
and permanently incapable of performing the Participant's duties for the
Company, as determined by the Committee. The determination of Disability for
purposes of this Plan shall not be construed to be an admission of disability
for any other purpose.

[spacer.gif] [spacer.gif] 2.12  "EBITDA" means earnings before interest, taxes,
depreciations and amortization.

[spacer.gif] [spacer.gif] 2.13  "Eligible Employee" means an Employee who is
employed or serves in a position or capacity designated by the Committee as
eligible to participate in the Plan.

[spacer.gif] [spacer.gif] 2.14  "Employee" means any person who is considered to
be an employee of the Company or an Affiliate pursuant to its personnel
policies.

[spacer.gif] [spacer.gif] 2.15  "Participant" means an Eligible Employee who
satisfies the eligibility conditions of the Plan and who has been selected by
the Committee for participation in the Plan.

[spacer.gif] [spacer.gif] 2.16  "Payment Value" means the amount designated as
the "Payment Value" in an Award Agreement.

[spacer.gif] [spacer.gif] 2.17  "Payout" means the actual amount to be
distributed under the Plan to a Participant with respect to the Award Term or an
Award Cycle.

[spacer.gif] [spacer.gif] 2.18  "Performance Goals" means the level of
performance for the Award Term or Award Cycle, as determined by reference to one
or more of the Performance Measures, the attainment of which results in a right
(subject to the provisions of the Plan and the Award Agreement) to receive a
Payout for the Award Term or an Award Cycle.

[spacer.gif] [spacer.gif] 2.19  "Performance Measures" mean the particular
performance measures for the Award Term or an Award Cycle determined in the
discretion of the Committee, based upon the Committee's determination of the
goals that will most effectively further the Company's corporate objectives.
Performance Measures may (i) be based on performance goals for the Company, any
Affiliate or any division of the Company or an Affiliate, (ii) be relative or
absolute and (iii) include sales; cash flow; cash flow from operations;
operating profit or income; net income; operating margin; net income margin;
return on net assets; economic value added; return on total assets; return on
common equity; return on total capital; total shareholder return; revenue;
revenue growth; EBITDA; EBITDA growth; cumulative EBITDA over a period fixed by
the Committee; basic earnings per share; diluted earnings per share; funds from
operations per share and per share growth; cash available for distribution; cash
available for distribution per share and per share growth; share price
performance on an absolute basis and relative to an index of earnings per share
or improvements in the Company's or an Affiliate's (or any division thereof's)
attainment of expense levels; implementing or completion of critical projects;
or other reasonable criteria

2


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   established by the Committee. Unless otherwise
specifically defined in the Plan, the foregoing criteria shall have any
reasonable definitions that the Committee may specify, which may include or
exclude any or all of the following items as the Committee may specify:
extraordinary, unusual or non-recurring items; effects of accounting changes;
effects of financing activities; expenses for restructuring or productivity
initiatives; other non-operating items; spending for acquisitions; effects of
divestitures; and effects of litigation activities and settlements.

[spacer.gif] [spacer.gif] 2.20  "Plan" means the M&F Worldwide Corp. 2005 Long
Term Incentive Plan, as herein set forth and as may be amended from time to
time.

[spacer.gif] [spacer.gif] 2.21  "Termination of Employment" means the occurrence
of any act or event whether pursuant to an employment agreement or otherwise
that actually or effectively causes or results in the person's ceasing, for
whatever reason, to be an officer or employee of the Company and of any
Affiliate, including, without limitation, death, Disability, dismissal,
resignation, or separation from employment as a result of the discontinuance,
liquidation, sale or transfer by the Company and or any Affiliate of a business
such entity owns or operates.

ARTICLE 3.    ADMINISTRATION

[spacer.gif] [spacer.gif] 3.1  Committee.    The Plan shall be controlled,
managed and administered by the Committee, which shall consist of two or more
members. Each member of the Committee shall be a "Non-employee Director" as that
term is defined by Rule 16b-3 promulgated under the Securities Exchange Act of
1934 (the "Exchange Act") or any similar rule which may subsequently be in
effect ("Rule 16b-3") and shall be an "outside director" within the meaning of
Section 162(m)(4)(C)(i) of the Code and the Treasury Regulations promulgated
thereunder. The Committee shall have the discretion to interpret the provisions
of the Plan, and its interpretations and determinations shall be final and
binding on all persons, including the Company, all Affiliates and Participants.
The Committee may, from time to time, adopt rules or guidelines with respect to
the administration of the Plan and the rights granted hereunder which are
consistent with the provisions of the Plan and may amend any and all rules or
guidelines previously established. No determination or decision of the Committee
shall be subject to de novo court review if the procedures of this Article have
been followed by the Committee. Subject to the express provisions of the Plan
and to the extent not inconsistent with the provisions of Section 162(m) of the
Code and the Treasury Regulations promulgated thereunder regarding
performance-based compensation, the Committee may, from time to time, delegate
or allocate the performance of any part or all its ministerial duties under the
Plan as it considers desirable to such person or persons as it may select. All
costs of Plan administration will be paid by the Company.

[spacer.gif] [spacer.gif] 3.2  Powers of Committee.    For purposes of the Plan,
the Committee's powers shall include, but not be limited to, the following
authority, in addition to all other powers provided by, or necessary to
administer, the Plan:

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.1  to determine the Award Cycle(s),
Award Term, Payment Value, Performance Goals, Performance Measures and other
criteria for which the Committee has discretion under the Plan;

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.2  to select or designate, for the
Award Term or any Award Cycle, the Eligible Employees (if any) to become
Participants under the Plan;

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.3  to determine the terms and
conditions of any Awards granted hereunder and to adjust the terms and
conditions of any Award under the provisions of the Plan;

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.4  to provide for the forms of Award
Agreement to be utilized in connection with the Plan;

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.5  to determine the Payout to a
Participant and any other right to compensation under the Plan;

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.6  to appoint such agents, counsel,
accountants, consultants, claims administrator and other persons as may be
necessary or appropriate to assist in administering the Plan;

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.7  to sue or cause suit to be brought
in the name of the Plan or the Company;

3


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 3.2.8  to determine whether and with what
effect an individual has incurred a Termination of Employment;

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.9  to obtain from Participants such
information as is necessary for the proper administration of the Plan;

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.10  to execute and file such returns
and reports as may be required with respect to the Plan; and

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.11  to make any adjustments or
modifications permitted under the provisions of the Plan.

ARTICLE 4.    PARTICIPATION, PERFORMANCE MEASURES AND PERFORMANCE GOALS

[spacer.gif] [spacer.gif] 4.1  Participation.    The Committee shall select
which Eligible Employees will become Participants in the Plan during any given
fiscal year the Plan is in effect. The Committee may consider any factors it
deems pertinent in selecting an Eligible Employee as a Participant. Upon the
selection of the Participants, the Committee shall provide the notices described
in Section 4.6 below. A person will become a Participant only upon returning to
the Company a signed, written Award Agreement received from the Committee
stating the person is a Participant and providing such additional information
the Committee deems relevant, including the Award Term and, if applicable, the
Award Cycle(s).

[spacer.gif] [spacer.gif] 4.2  Participation of Newly Hired Employees.    Except
as provided in the sole discretion of the Committee, an individual must be an
Eligible Employee as of the beginning of an Award Term in order to be selected
as a Participant. If an individual first becomes an Eligible Employee after the
beginning of an Award Term, the Committee may, in its discretion, designate such
new Eligible Employee as a Participant. Unless the Committee, in its sole
discretion, determines otherwise, all amounts payable under this Plan to such
Participant for the Award Term shall be pro-rated with respect to the date he or
she first became an Eligible Employee or such later date as designated by the
Committee. The Committee may make such adjustments as it deems appropriate in
order to effectuate this Section.

[spacer.gif] [spacer.gif] 4.3  Payout Amounts.    The Payouts that a Participant
is entitled to receive under the Plan for an Award Term or an Award Cycle, upon
the achievement of the Performance Goals, will be based upon a pre-determined
percentage of the Payment Value. Such percentages will be set forth in an Award
Agreement.

[spacer.gif] [spacer.gif] 4.4  Performance Measures.    The Committee shall
establish one or more Performance Measures for the Award Term or an Award Cycle.
It is the intent of the Committee that the Performance Goals and Performance
Measures established for the Award Term or an Award Cycle will not change during
such period. However, certain circumstances identified at the discretion of the
Committee may warrant a modification to the Performance Goals and Performance
Measures. These circumstances would include, but not be limited to, unforeseen
events such as changes in law, regulations, or rulings; changes in accounting
principles or practices; or a merger, acquisition, divestiture or other
significant transaction. Participants will be notified of any such modification
as soon as practicable. Different Performance Measures and/or Performance Goals
may be awarded to similarly situated Participants, and the Performance Measures
and Performance Goals awarded to one Participant shall not have an effect on or
in any way limit the Performance Measures and Performance Goals awarded to any
other Participant.

[spacer.gif] [spacer.gif] 4.5  Performance Goals.    For any Performance Measure
established by the Committee, the Committee shall establish the levels of the
Performance Goals. After establishing the Performance Goals for a Performance
Measure, the Committee shall have the discretion, where practicable, to provide
that the amounts payable in respect of the Performance Goals shall be prorated
if the actual performance for the Award Term is between the Performance Goals
established by the Committee.

4


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 4.6  Notice of Participation.    After an Eligible
Employee has been designated as a Participant, the Committee shall provide such
Participant with an Award Agreement setting forth the Payment Value, the Award
Term, the Award Cycle(s) during the Award Term, if any, the Performance
Measure(s) and the Performance Goal(s).

ARTICLE 5.    CALCULATING THE PAYOUT

[spacer.gif] [spacer.gif] 5.1  General.    As soon as practicable following the
end of the Award Term or an Award Cycle, as applicable, the Committee shall
calculate the Payout to each Participant based upon the actual performance of
the Company and the Performance Measure(s), Performance Goal(s) and Payment
Values for such period.

[spacer.gif] [spacer.gif] 5.2  The Payout.    The actual Payout amount to be
distributed with respect to an Award Term or Award Cycle, as applicable, may
range over a set of compensation values determined by the Committee, as further
described in this Section and in an Award Agreement. The amount payable to a
Participant shall not exceed the Maximum Payment applicable to such Participant.
If the actual performance during the Award Term or an Award Cycle, as
applicable, shall be less than the Performance Goal(s) for any Performance
Measure(s), the Payout shall be zero.

ARTICLE 6.    PAYMENT OF BENEFITS

[spacer.gif] [spacer.gif] 6.1  Normal Payout.    Except as otherwise provided in
the Plan or an Award Agreement, and subject to the condition of continued
employment with the Company or an Affiliate, as set forth in Section 6.2 below,
the Payout to a Participant for the Award Term or an Award Cycle shall be made
within two and one-half months following the close of the Award Term or such
Award Cycle in the form described in Section 6.5; provided, however, that the
Committee may, in its discretion, defer payment until audited financial data is
available (but in any event no later than the end of the calendar year in which
such Award Term or Award Cycle ends) unless such deferral would cause any such
payment to be subject to additional taxes pursuant to Code Section 409A. Except
as otherwise provided in the subsequent Sections of this Article 6, each
Participant shall receive a payment equal to the full value of his or her Payout
for the Award Term or applicable Award Cycle. Payouts under this Section 6.1 are
conditioned upon the Participant's compliance with any non-compete and/or
confidentiality provision in any written agreement or policy between the
Participant and the Company. Unless the Committee provides otherwise in writing,
upon the date of any violation of any such non-compete and/or confidentiality
provision, the person shall immediately cease to be a Participant, and any
amount not yet distributed to such Participant under this Section 6.1 shall
immediately and automatically be forfeited, whether or not such violation
results in a Termination of Employment with the Company during the Award Term.

[spacer.gif] [spacer.gif] 6.2  Forfeiture.    Unless an applicable Award
Agreement provides otherwise, if a Participant initiates a Termination of
Employment with the Company for any reason other than for death or due to
Disability, or the Participant incurs a Termination of Employment for Cause,
unless the Committee provides otherwise in writing, the Participant shall
immediately cease to be a Participant, and any amount not yet distributed to
such Participant under Section 6.1 shall immediately and automatically be
forfeited, whether or not such Termination of Employment occurs before the end
of the Award Term.

[spacer.gif] [spacer.gif] 6.3  Disability or Death.    Unless an applicable
Award Agreement provides otherwise, a Participant's Termination of Employment
with the Company under the circumstances set forth in this Section 6.3 shall not
result in the forfeiture of the Participant's Payout or the right to receive a
Payout under the Plan: If the Participant incurs a Termination of Employment
with the Company that is the result of the Participant's death or Disability,
then, on the date the Payout would have been made if the Participant had not
incurred a Termination of the Employment prior to that date, the Participant
shall receive a payment equal to the Payout multiplied by a fraction, the
numerator of which is the number of days from January 1, 2006 through the date
on which the Participant incurred a Termination of Employment and the
denominator of which is the number of days in the Award Term or Award Cycle, as
applicable.

5


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 6.4  Form of Payment.    Any Payout shall be made in
cash.

[spacer.gif] [spacer.gif] 6.5  Deferral of Payout.    If so permitted by the
Committee, a Participant may elect to defer receipt of all or a portion of a
Payout pursuant to the terms of any deferred compensation plan maintained by the
Company or an Affiliate in which such Participant participates or as otherwise
permitted by the Committee.

ARTICLE 7.    AMENDMENT OR TERMINATION

[spacer.gif] [spacer.gif] 7.1  Amendment or Termination.    The Board may amend,
alter, or terminate the Plan at any time, but no amendment, alteration or
termination shall be made which would impair the rights of a Participant under
an Award theretofore granted without the Participant's consent, except such an
amendment (a) made to cause the Plan to comply with applicable law (including
without limitation, Section 409A of the Code), or (b) made to permit the Company
a deduction under applicable tax law. The Committee may amend, alter or
discontinue the terms of any Award theretofore granted, prospectively or
retroactively, on the same conditions and limitations (and exceptions to
limitations) as apply to the Board, and further subject to any approval or
limitations the Board may impose.

ARTICLE 8.    GENERAL PROVISIONS

[spacer.gif] [spacer.gif] 8.1  Nonalienation of Plan Benefits.    A Participant
or beneficiary may not sell, assign, margin, transfer, pledge, encumber, convey,
gift, hypothecate or otherwise dispose of any interest in a Payout or the right
to receive Payout under this Plan, either voluntarily or involuntarily, except
by will, by the laws of descent or distribution, or as set forth in Section 6.3
above.

[spacer.gif] [spacer.gif] 8.2  No Employment Rights.    Under no circumstances
shall the terms of employment of any Participant be modified or in any way
affected by the establishment or continuance of this Plan. The maintenance of
this Plan shall not constitute a contract of employment. The Plan will not give
any Participant a right to be retained in the employment of the Company.

[spacer.gif] [spacer.gif] 8.3  No Personal Liability.    To the extent permitted
by law, no person (including any member of the Committee or any present or
former employee of the Company) shall be personally liable for any act done or
omitted to be done in good faith in the administration of the Plan.

[spacer.gif] [spacer.gif] 8.4  Final Decisions.    Any ruling, regulation,
procedure or decision of the Committee shall be conclusive and binding upon all
persons affected by this Plan.

[spacer.gif] [spacer.gif] 8.5  Withholding of Taxes.    The Company shall deduct
from any Payout such amount as the Company, in its sole discretion, deems proper
to protect it against liability for the payment of taxes, and out of the money
so deducted, the Company may discharge any such liability and pay the amount
remaining to the Participant or the Beneficiary, as the case may be.

[spacer.gif] [spacer.gif] 8.6  Applicable Law.    The Plan and all Awards made
and actions taken under the Plan shall be governed by and construed in
accordance with the laws of the State of Delaware and any applicable subdivision
thereof. The Plan shall be construed to comply with all applicable laws and to
avoid liability to the Company or a Participant.

[spacer.gif] [spacer.gif] 8.7  Successors.    The Plan is binding on all persons
entitled to benefits hereunder and their respective heirs and legal
representatives, on the Committee and its successor, and on the Company and its
successor, whether by way of merger, consolidation, purchase or otherwise.

[spacer.gif] [spacer.gif] 8.8  Severability.    If any provision of the Plan
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan, and the Plan shall be
enforced as if the invalid provisions had never been set forth herein.

[spacer.gif] [spacer.gif] 8.9  Provisions Relating to Code Section
162(m).    The Plan and any Award to any Participant who is (or who, in the
judgement of the Committee, could reasonably be expected at the time of any
payment of the Award to be) a "Covered Employee" (as defined in Section
162(m)(3) of the Code) (any such Participant, an "Applicable Participant") under
the Plan shall be administered, and the

6


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   provisions of the Plan and each Award Agreement with
an Applicable Participant shall be interpreted, in a manner consistent with the
requirements of Code Section 162(m) and the Treasury Regulations promulgated
thereunder. If any provision of the Plan or any Agreement relating to an Award
to such a Participant does not comply or is inconsistent with the requirements
of Code Section 162(m)(4)(c) and the Treasury Regulations promulgated
thereunder, such provision shall be construed or deemed amended to the extent
necessary to conform to such applicable requirements, if any such construction
or deemed amendment can satisfy Code Section 162(m) and the Treasury Regulations
promulgated thereunder. In addition, the following provisions shall apply to the
Plan or an Award to the extent necessary to avoid the disallowance of a tax
deduction for the Company or an Affiliate:

[spacer.gif] [spacer.gif] [spacer.gif] 8.9.1  Not later than the date required
or permitted for "qualified performance-based compensation" under Code Section
162(m) and the Treasury Regulations promulgated thereunder, the Committee shall
determine the Participants who are Applicable Participants who will receive
Awards that are intended as qualified performance-based compensation and the
amount or method for determining the amount of such compensation. Any Award
intended to constitute qualified performance-based compensation shall be
designated in writing as such by the Committee at the time it is granted.

[spacer.gif] [spacer.gif] [spacer.gif] 8.9.2  For Awards that are designated as
"performance-based compensation" (as that term is used in Code Section 162(m))
in accordance with Section 8.9.1 above, no more than $10,000,000 (the "Maximum
Payment") may be subject to any such Award granted to any Applicable Participant
and payable with respect to the Award's entire Award Term. In the manner
required by Code Section 162(m) and the Treasury Regulations promulgated
thereunder, the Committee shall, promptly after the date on which the necessary
financial and other information for the Award Term or an Award Cycle becomes
available, certify the extent to which Performance Goals have been achieved with
respect to any Award intended to qualify as "performance-based compensation"
under Code Section 162(m) and the Treasury Regulations promulgated thereunder.
In addition, the Committee may, in its discretion, reduce or eliminate the
amount of any Award payable to any Participant, based on such factors as the
Committee may deem relevant, but the Committee may not increase the amount of
any Award payable to any Participant above the amount established in accordance
with the relevant Performance Goals with respect to any Award intended to
qualify as "performance-based compensation" under Code Section 162(m) and the
Treasury Regulations promulgated thereunder.

[spacer.gif] [spacer.gif] [spacer.gif] 8.9.3  Notwithstanding any other
provision of this Plan to the contrary (including, without limitation, Sections
4.4 and 4.5), with respect to any Award granted to an Applicable Participant,
(i) the Performance Goals and Performance Measures established for the Award
Term or an Award Cycle shall not change during such period, (ii) the terms of
the award shall specify at the time of grant whether amounts payable pursuant to
the Award will or will not be prorated if actual performance for the Award Term
is between the applicable Performance Goals established by the Committee.

[spacer.gif] [spacer.gif] 8.10  Unsecured Interest.    No Participant in the
Plan shall have any interest in any fund or specific asset of the Company by
reason of the Plan. No trust fund shall be created in connection with the Plan
or any Payout thereunder, and there shall be no required funding of amounts,
which may become payable to any Participant.

[spacer.gif] [spacer.gif] 8.11  Offset.    Any amounts owed to the Company by
the Participant of whatever nature may be offset by the Company from the value
of any Payout due under this Plan, and no Payout shall be made under this Plan
unless and until all disputes between the Company and the Participant have been
fully and finally resolved and the Participant has waived all claims to such
against the Company.

[spacer.gif] [spacer.gif] 8.12  Indemnification.    The officers, directors and
employees of the Company, as well as the Committee members, shall be indemnified
and held harmless by the Company against and from any and all loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by them in
connection with or resulting from any claim, action, suit, or proceeding to
which they may be a

7


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   party or in which they may be involved by reason of
any action taken or failure to act under this Plan and against and from any and
all amounts paid by them in settlement (with the Company's written approval) or
paid by them in satisfaction of a judgement in any such action, suit or
proceeding. The foregoing provision shall not be applicable to any person if the
loss, cost, liability or expense is due to such person's gross negligence or
willful misconduct.

[spacer.gif] [spacer.gif] 8.13  Headings.    The headings contained in this Plan
are for reference purposes only and shall not affect the meaning or
interpretation of this Plan.

[spacer.gif] [spacer.gif] 8.14  Gender and Number.    Words denoting the
masculine gender includes the feminine gender, and the singular shall include
the plural and the plural shall include the singular wherever required by the
context.

8


--------------------------------------------------------------------------------
